DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shim et al (US 2007/0127998).
Regarding claim 1, Shim discloses a polishing device (Fig. 1) for a welding tip, comprising: 
a holder (Fig. 2 #16 gear case) having a cylindrical shape; 
and a polishing unit (Fig. 2 #26 dresser body) that is held in an inside of the holder (Fig. 2 #16 gear case) so as to be rotatable about an axis of the holder (Fig. 2 #16 gear case), 
wherein the polishing unit (Fig. 2 #26 dresser body) includes a blade (Fig. 2 #36 dresser roller) configured to polish a welding tip, the blade polishes the welding tip due to rotation of the polishing unit ([0014] lines 4-7 ---"The dressing rollers then rotate in a circumferential direction about the common axis of the electrode tips, together with the holder, while rotating about respective support shafts.”), 
the holder (Fig. 2 #16 gear case) includes a groove that extends along an entire inner circumference of the holder (Examiner considers the groove to be the space between Fig. 3 #18 upper plate and Fig. 3 #19 lower plate of Fig. 3 #16 gear case, along with the spaces in between the teeth of Fig. 3 #24 gear.), the groove includes axial groove portions (Examiner considers the axial groove portions to be the sections of the Fig. 2 #16 gear case which are occupied by Fig. 3 #23 gear, Fig. 3 #24 gear, and #26 dresser body.) each of which extends along the axis of the holder, and inclined groove portions (Examiner considers the inclined groove portions to be spaces between the teeth of Fig. 3 #24 gear and Fig. 3 #29 annular gear portion.) each of which extends for a specified first distance and is inclined in one direction with respect to the axial groove portions (Under BRI, Examiner considers the inclined groove portions to be extended for a specific distance and inclined in one direction because the teeth of the gears must be spaced apart and aligned within the inclined portions in order for the gears to turn the dresser body.), the axial groove portions and the inclined groove portions are alternately arranged (The sections where the gears are (axial groves) and the sections where the teeth of the gears (inclined grooves) meet are alternately arranged.), 
and the polishing unit (Fig. 2 #26 dresser body) includes projected portions (Fig. 3 #29 annular gear portion) each of which extends to an inside of the groove, and the number of the projected portions is two (Fig. 3 shows at least two annular gear portions) or more and is equal to or less than the number of the axial groove portions (Examiner interprets that there are at least three axial gloves, which is more than the number of annular gear portions.).
	Regarding claim 2, Shim teaches the polishing device as appears above (see the rejection of claim 1), and Shim further teaches wherein: the polishing unit (Fig. 2 #26 dresser body) includes a file (Fig. 8 #50 cutter); a specified second distance is provided between a center of the file and a center axis of the polishing unit (Under BRI, Examiner considers there to be a specific distance between a center of the file and a center axis of the polishing unit, since Applicant does not specify what that distance is.); 
and when the welding tip contacts the polishing unit, the blade and the file contact a distal end of the welding tip (Examiner notes that the phrase “when the welding tip contacts the polishing unit, the blade and the file contact a distal end of the welding tip” is a statement of intended use and the structure of the device as taught by Shim can perform the intended function.  It has been held that “[A]pparatus claims cover what a device is, not what a device does.)
	Regarding claim 3, Shim teaches the polishing device as appears above (see the rejection of claim 2), and Shim further teaches wherein when the welding tip contacts the polishing unit (Fig. 2 #26 dresser body), the welding tip is held between the blade (Fig. 8 #36 dresser roller) and the file (Fig. 8 #50 cutter).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761